Citation Nr: 0409567	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  99-03 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a higher disability rating for service-
connected status post subthyroidectomy, currently rated as 10 
percent disabling.

2.  Entitlement to a higher disability rating for service-
connected chondromalacia of the right knee, currently rated as 10 
percent disabling. 

3.  Entitlement to a higher disability rating for service-
connected chondromalacia of the left knee, currently rated as 10 
percent disabling.

4.  Entitlement to a higher disability rating for service-
connected hallux abduct valgus, left greater than right, currently 
rated as 10 percent disabling. 

5.  Entitlement to a higher disability rating for service-
connected heel spur syndrome, bilateral fasciitis, currently rated 
as noncompensably disabling.

6.  Entitlement to a higher disability rating for service-
connected scoliosis, kyphosis, and mild degenerative joint disease 
of the thoracic spine, currently rated as noncompensably 
disabling.  

7.  Entitlement to a higher (compensable) disability rating for 
service-connected mild degenerative changes, C3-4, C5-6. 


REPRESENTATION

Appellant represented by:	Arizona Veterans Service Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1976 to July 
1995.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by a Regional Office (RO 
or AOJ) of the Department of Veterans Affairs (VA).  The veteran 
testified at a personal hearing at the RO in February 1999.  The 
Board remanded this claim in February 2001 for further 
development.  

Although a noncompensable rating was initially assigned for 
degenerative changes, C3-4, C5-6, a 10 percent rating was assigned 
by rating decision in June 2003, effective from August 1, 1995.  
However, because higher ratings are possible for this disability, 
the increase to 10 percent did not constitute a full grant of the 
benefit sought, and this issue therefore remains in appellate 
status.

The following decision of the Board addresses only the status post 
subthyroidectomy issue on the merits.  The remaining issues are 
being REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on her part. 


FINDING OF FACT

The veteran's service-connected status post subthyroidectomy 
requires continuous medication for control, but the veteran's 
complaints of fatigue have not been attributed to the disability 
and there is no evidence of mental sluggishness.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 
10 percent for the veteran's service-connected status post 
subthyroidectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.119 and Code 
7903 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This enacted legislation provides, among 
other things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend adjudication 
regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The intended effect 
of the new regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to reopen a 
previously denied claim.  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

In the present case, regarding the issues on appeal, a 
substantially complete application was received in February 1999.  
Thereafter, in a rating decision dated in March 1999 those issues 
were denied.  Only after that rating action was promulgated and 
following a Board remand in February 2001 did the AOJ, in January 
2002 and September 2003, provide notice to the claimant regarding 
what information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be submitted 
by the claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in his 
possession that pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
supra.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision notice 
was not prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
supra.  Similarly, a claimant is not compelled under 38 U.S.C. § 
5108 to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after a 
decision of either the AOJ or the Board becomes final that a 
claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in July 2003 was not given prior 
to the first AOJ adjudication of the claims, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and a supplemental statement of the c was provided 
to the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial error to 
the claimant.  

After reviewing the claims folder, the Board finds the claimant 
has been notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased rating.  The 
discussions in the rating decision, statement of the case, and 
supplemental statements of the case have informed the claimant of 
the information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in the January 2002 and September 
2003 VCAA letters and September 2003 and October 2003 supplemental 
statement of the case, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate his 
claims as well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

Furthermore, that there has been substantial compliance with the 
assistance provisions set forth in the new law and regulation.  
The record in this case includes service medical records, VA 
medical records, private medical records, and VA examinations in 
March 1998, March 2001, December 2002, and January 2003.  As the 
record shows that the veteran has been afforded VA examinations in 
connection with his claim, the requirements of 38 C.F.R. § 
3.159(c)(4) have been met.  No additional pertinent evidence has 
been identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is necessary 
to assist the claimant with the claims. 

The Board has reviewed the facts of this case in light of VCAA and 
the new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the claimant in the development of 
the claims and has notified the claimant of the information and 
evidence necessary to substantiate the claims.  Consequently, the 
case need not be referred to the claimant or the claimant's 
representative for further argument as the Board's consideration 
of the new law and new regulations in the first instance does not 
prejudice the claimant.  See generally Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Status Post Subthyroidectomy

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Since the veteran is appealing the original assignment of 
a disability rating following an award of service connection, the 
severity of her disability is to be considered during the entire 
period from the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's service-connected status post subthyroidectomy 
"thyroid disability" has been rated by the RO under the provisions 
of Diagnostic Code 7903.  Under this regulatory provision, a 
rating of 10 percent is warranted where findings show fatigability 
or where continuous medication is required for control.  A 30 
percent rating may be assigned for findings of fatigability, 
constipation, and mental sluggishness.  A 60 percent rating is 
provided for findings of muscular weakness, mental disturbance, 
and weight gain.  A 100 percent rating is warranted where the 
disease is manifested by cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, slowing 
of thought, depression), bradycardia (less than 60 beats per 
minute), and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903.  

The medical evidence shows that the veteran was given a VA 
examinations in October 1995 and April 1998.  The evidence 
indicated that the veteran underwent a resection of her thyroid 
gland in 1988 following evaluation for her fatigue, cold 
intolerance, and occasionally diarrhea and constipation.  She had 
her thyroid removed.  The veteran was currently on Synthroid 
replacement and she was still occasionally having symptoms of 
intermittent fatigue with constipation/diarrhea.  She also 
complained of occasional diplopia as well as cold intolerance and 
increased weight.  According to the April 1998 report, she 
recently had a thyroid-stimulating hormone ("TSH") drawn in March 
of 1998 which demonstrated that her TSH (.81) was within the 
normal reference range despite the fact that she still is having 
symptoms.  The veteran also complained of musculoskeletal pain and 
joint discomfort, mild tingling and numbness in her right shoulder 
and right am whenever she has any significant activity.  

Examination in April 1998 revealed pulse at 78, lungs were clear, 
average height and weight and appeared to be in no acute distress.  
Musculoskeletal system examination showed palpation without 
excruciating pain of the thoracic region, and normal rang of 
motion in flexion, extension and lateral bend and rotation.  The 
examiner commented that the veteran was doing well on her current 
dose of replacement.  She appeared to be therapeutic despite her 
symptoms.  The diagnosis from both examinations was status post 
thyroidectomy.

At her personal hearing in February 1999, the veteran testified 
that her weight gains and losses have been abrupt.  She'll go up 
and down in weight about 20 pounds in a couple of months.  Her 
base weight when she started having problems was 145 and she's 
currently at 160.  She complained of moderate-severe fatigue 
depending on her weight, constipation, and was effected by the 
cold.  

Private medical records from Ralph Mayberry, M.D. dated in March 
1999 and August 2000 indicated that the veteran had no 
thyromegaly, and no masses around the thyroid/neck area.  Her 
pulse was 64 in August 2000.  

VA examination report in March 2001 noted that examination 
revealed no fatigability, neurologic, cardiovascular, or 
gastrointestinal symptoms.  Mental assessment was normal.  It was 
reported that she did take a replacement thyroid hormone on a 
daily basis.  Cold intolerance was reported, but no constipation, 
weight loss or gain, or symptoms due to pressure on larynx or 
esophagus.  Muscle strength was normal.  She exhibited no other 
residuals of thyroid disease.  The diagnosis was hypothyroidism in 
remission.  

Private medical records from Dr. Mayberry dated in November 2001 
showed no thyromegaly and no masses in the thyroid/neck area on 
examination.  Pulse was 64.  

VA examination report in December 2002 noted that the veteran 
complained of fatigue and that she gains weight easily.  She was 
at 172 pounds at time of examination.  The examiner found that the 
veteran had responded well to replacement therapy and there was no 
evidence of problems with secondary diseases related to this 
disorder.  Weight was stable and no scientific basis for fatigue 
symptoms from this disorder at the present time.  

Upon review, the evidence summarized demonstrates that the veteran 
takes continuous medication as replacement therapy.  A 10 percent 
rating has been assigned in recognition of the need for continuous 
medication.  However, the preponderance of the evidence is against 
a finding that the criteria for a rating in excess of 10 percent 
have been met.  The Board first notes that there is no evidence of 
mental sluggishness or disturbance which as been associated with 
the thyroid disability.  This is a requirement under the criteria 
for higher ratings.  Moreover, although the veteran has complained 
of fatigability, the most recent VA examination report failed to 
find any relationship between her fatigue symptoms and her thyroid 
disability.  The criteria for a rating in excess of 10 percent 
have not been met during any period contemplated by the appeal.  

In making the above determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a state 
of approximate balance of the positive evidence with the negative 
evidence to otherwise warrant a favorable rating decision.  As to 
this issue.  


ORDER

Entitlement a disability rating in excess of 10 percent for 
service-connected post subthyroidectomy is not warranted.  To this 
extent the appeal is denied.  


REMAND

In December 2003, the veteran submitted additional evidence to the 
RO.  The additional evidence includes medical records pertinent to 
all of the issues on appeal, with the exception of the thyroid 
issue.  The veteran did not waive preliminary RO review of the new 
evidence, and it does not appear that she sought any advice in 
this regard from her representative before submitting the 
additional evidence.  

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) provides for initial RO consideration of all new evidence, 
and as a general rule, the Board may not review newly submitted 
evidence in the first instance.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  As 
noted above, there is no indication that the veteran has waived 
her statutory right to preliminary RO review of the new evidence 
she submitted in December 2003.  Therefore, although the Board 
regrets further delay in appellate review, it appears that the 
case must be remanded for preliminary RO review of the new 
evidence in connection with the remaining appellate issues. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  With regard to the three separate originals of VA Form 21-4142 
submitted by the veteran in December 2003, the RO should take 
appropriate action to contact the medical care providers 
identified by the veteran in those documents and request copies of 
any pertinent medical reports not already of record. 

2.  After completion of the above and any additional development 
of the evidence the RO may deem necessary, the RO should review 
the expanded record (to include all of the new evidence submitted 
by the veteran in December 2003) and determine if the benefit 
sought as to each remaining issue can be granted.  The veteran and 
her representative should be furnished an appropriate supplemental 
statement of the case and be afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for appellate 
review. 

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



